Green, J. P., and Lawton, J.
(dissenting). We respectfully dissent. We conclude that Supreme Court erred as a matter of law in excusing a juror for cause after she was accepted by both parties and sworn. The juror repeatedly and unequivocally assured the court that she would decide defendant’s guilt or innocence on the facts, in an impartial manner and in accordance with the court’s instructions on the law. Despite those assurances, the court subsequently excused the juror on the ground that she was of a state of mind that would likely preclude her from rendering an impartial verdict (see, CPL 270.15 [4]; 270.20 [1] [b]). The court’s finding is not based upon any statement of the juror to that effect. Rather, the court observed that the juror subconsciously might be unable to separate the guilt and consequence phases of the verdict. The only basis for that observation was that the juror expressed her concern that she would be uncomfortable with the knowledge that, depending upon the verdict rendered by her as a juror, defendant would either go to jail or be set free and possibly commit other crimes. That is a common concern of many jurors. Nothing expressed by the juror indicated that, because of her concern with the consequence phase of the verdict, she would favor the prosecution or the defense. Absent such a bias, the requirements of CPL 270.20 (1) (b) were not met. In short, the excusal had more to do with the comfort of the juror than with her ability to serve. Consequently, we would reverse the judgment and grant a new trial. (Appeal from Judgment of Supreme Court, Monroe County, Galloway, J. — Robbery, 1st *969Degree.) Present — Green, J. P., Lawton, Pigott, Jr., Callahan and Balio, JJ.